Respondent’s motion to vacate the order of certiorari dated July 21,1933, is denied. The stay therein contained is continued until the final determination. The petitioner’s motion to strike the affidavit of Korobkin from the return and respondent’s motion to strike from the petition and the affidavit the allegations referring to said Korobkin and his failure to appear before the Milk Control Board are granted. Hill, P. J., Rhodes and Heffernan, JJ., concur; Crapser and Bliss, JJ., concur in that portion of the decision striking the affidavit of Korobkin from the return and striking from the petition and the affidavit accompanying the same the allegations referring to said Korobkin and his failure to appear before the Milk Control Board; and dissent from that portion of the decision which denies respondent’s motion to vacate the order of certiorari dated July 21, 1933.